Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Devin Eugene Royal, Appellant                         Appeal from the 196th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 27,634).
No. 06-12-00105-CR        v.                          Memorandum Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Devin Eugene Royal, pay all costs of this appeal.




                                                      RENDERED JANUARY 29, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk